DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 04/05/2021. Claims 1, 3 and 7-9 are amended, Claims 1-9 are pending in current application.
Claim objection has been withdrawn in view of amendment.
Claim rejection under 35 U.S.C. 112(b) has been withdrawn in view of the claim amendments and the applicant’s remarks.
Claim interpretation under 35 U.S.C. 112(f) has been maintained in this office action.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application, “first imaging means”, “second image means” in claim 1”, and “display means” in claims 1, 4-6,  that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The Examiner made a Telephone call to the applicant's representative, Mr. Arun A. Shome on 06/03/2021 for an examiner’s amendment and left a message that an examiner’s amendment would be made to fix lack of antecedent basis in claims 1 and 9 for the phrase “the images” on line 14 of claims 1 and 9. The phrase “the images” would be corrected as “[[the]] images”. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 and 9 have been amended

IN THE CLAIMS
Claim 1. (Currently Amended) A manipulator system configured to perform a work to a workpiece being moved by a moving device, comprising:
a robotic arm, having one or more joints and to which a tool configured to perform the work to the workpiece is attached;
a first imaging means configured to image the workpiece, while following a movement of the workpiece;
a second imaging means fixedly provided in a work area to image a situation of the work to the workpiece;

an operating device configured to be operated by the worker and receive a manipulation input, the worker operating the operating device to perform manipulation of the robotic arm while viewing [[the]] images displayed by the displaying means; and
a control device configured to:
detect a moving amount of the workpiece being moved by the moving device;
generate a tracking-controlled operation that is an operation of causing the robotic arm to follow the workpiece according to the detected moving amount of the workpiece; and
add, to the tracking-controlled operation, a manipulation-controlled operation that is an operation of the robotic arm according to an operating instruction corresponding to the manipulation input to the operating device so as to control the robotic arm, such that the robotic arm performs the manipulation-controlled operation while performing the tracking-controlled operation.

Claim 9. (Currently Amended) A manipulator system configured to perform a work to a workpiece being moved by a conveyor, comprising:
a robotic arm, having one or more joints and to which a tool configured to perform the work to the workpiece is attached;
a first camera configured to image the workpiece, while following a movement of the workpiece;

a display configured to display, to a worker, an image imaged by the first camera and an image imaged by the second camera; and
a joystick configured to be operated by the worker and receive a manipulation input, the worker operating the joystick to perform manipulation of the robotic arm while viewing [[the]] images displayed by the display; and
a processor programmed to:
detect a moving amount of the workpiece being moved by the conveyor;
generate a tracking-controlled operation that is an operation of causing the robotic arm to follow the workpiece according to the detected moving amount of the workpiece; and
add, to the tracking-controlled operation, a manipulation-controlled operation that is an operation of the robotic arm according to an operating instruction corresponding to the manipulation input to the joystick so as to control the robotic arm, such that the robotic arm performs the manipulation-controlled operation while performing the tracking-controlled operation.

ALLOWABLE SUBJECT MATTER
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Boca (US 2010/0017033) and Nishihara (US 2011/0082586) fails to suggest, disclose or teach individually or in Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-8 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 9, the closest prior arts, Boca (US 2010/0017033) and Nishihara (US 2011/0082586) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 9. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 9 as a whole. Therefore, Claim 9 is considered novel and non-obvious and is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. (US 2013/032,995) discloses, “IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING SYSTEM”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664